DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 20 July 2020.
Claims 21-40 have been added.
Claims 1-20 have been canceled.
Claims 21-40 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of providing fraud alert to users without significantly more. 
The claim(s) recite(s) receiving data relating to a completed transaction of a user with a merchant; comparing the data to an expected value associated with the user, the expected value being determined based on historical transaction data associated with the user; the post-purchase alert message comprising a selectable option to receive information regarding the merchant; causing, in response to a selection of the option, dispute resolution information indicating an elevated rate of disputes for the merchant to be displayed via the device; receiving a communication indicating that the completed transaction is to be disputed; computing a combined score based on a weighted combination of a reputation score of the merchant, a transaction score of the completed transaction, and a reputation score of the user, wherein different weights are assigned to each of the reputation score of the merchant, the transaction score of the completed transaction, and the reputation score of the user, and wherein: the reputation score of the user is determined based on a history of disputed transactions of the user, and the reputation score of the merchant is determined based on historical fraud data associated with the merchant and initiating, based on the combined score, a dispute resolution process, wherein: if the combined score is greater than a predetermined threshold score, the dispute resolution process comprises a standard dispute resolution process, and if the combined score is less than the predetermined threshold score, the dispute resolution process comprises an expedited dispute resolution process. Thus, the claim recites commercial or legal interactions which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of a memory device storing instructions; and at least one processor configured to execute the instructions to perform operations comprising: receiving data relating to a completed transaction of a user with a merchant; responsive to determining the data deviates from the expected value by more than a threshold value, causing a post-purchase alert message to be sent to a device of the user, in response to the dispute resolution information being displayed are all recited at a high level of generality. The receiving step, alerting step and displaying steps are mere insignificant extra solution activity.  Furthermore, each of these additional elements, individually or in combination, amount to generally linking the use of the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to generally linking the use of the abstract idea to a particular technological environment. The additional elements of a memory device storing instructions; and at least one processor configured to execute the instructions to perform operations comprising: receiving data relating to a completed transaction of a user with a merchant; responsive to determining the data deviates from the expected value by more than a threshold value, causing a post-purchase alert message to be sent to a device of the user, in response to the dispute resolution information being displayed are all recited at a high level of generality amounting to receiving and transmitting information data over a network, and presenting/displaying data which are well understood routine and conventional activity (see MPEP 2106.05(d) (II)). Thus, the generally linking the use of the abstract idea of providing fraud alert to users to a technical environment (i.e. online environment) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons, there is no inventive concept in the claim, and thus it is ineligible. Claims 31 & 40 are rejected for the same reason as described above.
Dependent claims 22-30 and 32-39 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Conclusion
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619